Title: To Thomas Jefferson from Enoch Edwards, 20 August 1801
From: Edwards, Enoch
To: Jefferson, Thomas


Dear Sir—
Frankford 20 Augt. 1801
Since the Receipt of your last favor I have delayed Mr: Hanse all I could in the finishing of your Carriage. as I prefered its being in his hands untill near the Time of your return, it may now however be sent for, as soon as you please—in Order that you may receive it spotless, & beautiful as it really now is, I shall direct the outside cover to be tacked under in a way to prevent the Eyes & the Fingers of the curious from doing it an Injury, on it’s Journey—the Harness must be put up neatly in coarse Canvass—& confined by Straps at the Bottom within so as nothing must be sullied—you will see therefore the Necessity—of old Harness being sent with the Horses or purchased here to take it to the federal City—
A Friend of mine at N York has made the Enquiry you suggested of Mr: Savage—he has a Portrait of Mr: Samuel Adams. unfinished and for sale. the price when done will be one hundred Dollars. he will complete it immediately on being contracted for. I will attend to, & have executed any further Direction about this you will please to give—
I wish you may not be deceived about the Expence of your Turnpike at Washington—We are about geting one on foot from Philada. to Trenton—and we do not calculate its costing less than four thousand dollars pr: mile. altho’ to run on the bed of the old Road made to our hands near a century past. & the Bridges already built. it is a disagreable Reflection to think how prone all Undertakers are to make Jobs out of every thing entreprised by the public—
My next will contain an Answer about the Landau, I have not been too feirce with Mr: Hanse about it—let Us see the End of this, & then as you say I should like him to tempt Us instead of we him—
I will examine the Bill for you before it is forwarded—
With the greatest Respect I am your obedt Sevt.
Eno. Edwards
